CHINA DU KANG CO., LTD. AND SUBSIDIARIES FINANCIAL REPORT At June 30, 2012 and December 31, 2011 and For the Three and Six Months Ended June 30, 2012 and 2011 INDEX PAGE CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6-33 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 4) Others receivable Prepaid expenses (Note 5) Inventories (Note 6) Total current assets Property, Plant and Equipment, net (Note 7) Intangible assets, net (Note 8) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 9) Others payable Taxes payable (Note 10) Deferred revenue Employee security deposit Lease liability-current (Note 15) Total Current Liabilities Long-term Liabilities: Lease liability-long-term (Note 15) Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 15) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of June 30, 2012 and December 31, 2011 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of 86,000,000 shares issued and outstanding as of September 30, 2008 June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd.Shareholders' equity (deficit) Noncontrolling Interest Total Shareholders' Equity (Deficit) Total Liabilities and Shareholders' Equity (Deficit) $ $ See Notes to Consolidated Financial Statements CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Sales of Liquor $ License Fees Gross Profit Costs of Revenues Costs of Liquor Sold Costs of License Fees - Total Costs of Sales Gross Profit Operating Expenses Selling Expenses Advertising expenses Travel and entertainment Total Selling Expenses General and administrative expenses Payroll Employee benefit and pension Depreciation and amortization expenses Professional fees and consultancy fees Office expenses Vehicle expenses Travel and entertainment Other general and administrative expenses ) Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operation Other Income (Expenses) Interest income Interest expenses ) Imputed interest - ) - ) Governmental subsidy - - - Other income (expense) Total other income (expenses) Income (Loss) before Provision for Income Tax ) ) Provision for Income Tax ) Net Income (Loss) ) ) Less: Net income attributable to noncontrolling interest ) Net Income (Loss) attributable to China Du Kang Co., Ltd. $ $ ) $ $ ) Basic and Fully Diluted Earnings per Share $ $ ) $ $ ) Weighted average shares outstanding See Notes to Consolidated Financial Statements CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPRESENTATIVE INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net income $ $ ) $ $ ) Other comprehensive income, net of tax: Effects of foreign currency conversion ) ) Total other comprehensive, not of tax ) ) Comprehensive income ) ) Comprehensive income attributable to the noncontrolling interest ) Comprehensive income attributable to China Du Kang Co., Ltd. $ $ ) $ $ ) See Notes to Consolidated Financial Statements CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (unaudited) (unaudited) Cash Flows from Operating Activities Net income (loss) including noncontrolling interest $ $ ) Adjustments to reconcile net income (loss) including noncontrolling interest to net cash provided (used) by operating activities: Imputed interest - Depreciation Amortization Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase)/Decrease in others receivable ) (Increase)/Decrease in prepaid expenses ) ) (Increase)/Decrease in inventories ) ) Increase in accounts payable Increase/(Decrease) in accrued expenses Increase in other payable Increase in taxes payable (Decrease) in deferred revenue (Decrease) in lease liabilities ) ) Net cash (used) by operating activities ) ) Cash Flows from Investing Activities Purchase of fixed assets ) Purchase of land use right - ) Net cash (used) by investing activities ) Cash Flows from Financing Activities Proceeds from related parties - Repayments to related parties - ) Net cash provided by financing activities - Increase (decrease) in cash ) ) Effects of exchange rates on cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ $ Income taxes $
